DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 9, Applicant claims wherein “a stop of the damper is secured on the inner surface of the stop”. It appears that the stop is secured to the inner surface of the outer-lying telescopic element.

Claim 10 recites the limitations "the outer surface” and “the inner surface”.  There is insufficient antecedent basis for the limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Shepherd (US 6,237904).
Re claim 1, Shepherd discloses a telescopic column, comprising: at least two telescopic elements (44, 46) movable with respect to one another between two end positions, at least one damper (52) that is configured such that, prior to reaching at least one of the end positions, a force slowing the relative movement of the telescopic elements is exerted on at least one of the telescopic elements.

Re claim 2, Shepherd discloses wherein the damper (52) is configured such that the movement of the two telescopic elements (44, 46) is continuously slowed until reaching the end position.



Re claim 4, Shepherd discloses wherein the damping element (80) is secured on one of the two telescopic elements.

Re claim 5, Shepherd discloses wherein the stop (78) is secured to the other of the telescopic elements such that prior to reaching the end position the stop is brought into operative contact with the damping element (52).

Re claim 6, Shepherd discloses wherein a further stop (end portion of element 70) is secured on the other of the telescopic elements such that prior to reaching the other end position the further stop is brought into operative contact with the damping element (52).

Re claim 7, Shepherd discloses wherein the damping element (52) comprises: a housing (54), a plunger (56) movably disposed in the housing, and a spring element (100, 110, 116) configured to generate a force between the plunger and the housing. (Fig, 6, 8, 9)

Re claim 8, Shepherd discloses wherein the plunger (56) is configured to move into operative contact with the stop.

Re claim 10, Shepherd discloses wherein a damping element of the damper (52) is respectively secured on the outer surface and a stop (78) of the damper is secured on the inner surface.

Re claims 11, 14 and 16, Shepherd discloses wherein the damper (52) comprises a piston in a cylinder. (Fig 5-9)

Re claim 12, Shepherd discloses a telescopic column, comprising: a first telescopic element and a second telescopic element (44, 46) movable with respect to one another between a first end position and a second end position, damping means (52) for slowing the relative movement of the telescopic elements before reaching the first end position.

Re claim 13, Shepherd discloses wherein the damping means (52) comprises at least one damper and at least one stop (78), wherein the damper moves into operative contact with the stop to slow the relative movement.

Re claim 15, Shepherd discloses a telescopic column, comprising: a first telescopic element (44, 46) and a second telescopic element (44, 46) movable with respect to one another between a first end position and a second end position, the first telescopic element including a stop (78), a damper mounted (52) on the second telescopic element, the damper being shiftable between a start position and an end 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amor, Jr. et al., Christopherson, Shepherd ‘777, and Yoshimori et al. teach similar telescopic columns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJanuary 14, 2021